EXHIBIT 10.41

 

DIGITALGLOBE
DEFERRED COMPENSATION PLAN

 

DigitalGlobe, Inc., (the “Company”), hereby adopts the DigitalGlobe Deferred
Compensation Plan effective October 1, 2013 (the “Effective Date”).

 

ARTICLE I
DEFINITIONS

 

For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

 

“Account” means the bookkeeping account maintained by the Committee on behalf of
each Participant pursuant to this Plan.  The sum of each Participant’s
Sub-Accounts, in the aggregate, shall constitute his Account.  The Account and
each and every Sub-Account shall be a bookkeeping entry only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.

 

“Affiliated Group” means (i) the Company, and (ii) all entities with whom the
Company would be considered a single employer under Sections 414(b) and
414(c) of the Code, provided that in applying Section 1563(a)(1), (2), and
(3) for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c), “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in that regulation.  
Such term shall be interpreted in a manner consistent with the definition of
“service recipient” contained in Section 409A of the Code.

 

“Base Salary” means the annual base rate of cash compensation payable by the
Affiliated Group to an Eligible Employee during a calendar year, excluding
Incentive Compensation, bonuses, commissions, severance payments, Company
Contributions, qualified plan contributions or benefits, expense reimbursements,
fringe benefits and all other payments for services, and prior to reduction for
any deferrals under this Plan or any other plan of the Affiliated Groups under
Sections 125 or 401(k) of the Code.   For purposes of this Plan, Base Salary
payable after the last day of a calendar year solely for services performed
during the final payroll period described in Section 3401(b) of the Code
containing December 31 of such year shall be treated as earned during the
subsequent calendar year.

 

“Beneficiary” or “Beneficiaries” means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant’s Account in the event of
the death of the Participant prior to the Participant’s receipt of the entire
vested amount credited to his Account.

 

“Beneficiary Designation Form” means the form established from time to time by
the Committee (in a paper or electronic format) that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.

 

1

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company as defined under Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commencement Date” has the meaning given to such term in Section 2.3.

 

“Committee” means the committee appointed to administer the Plan.  Unless and
until otherwise specified, the Committee under the Plan shall be the Company’s
Deferred Compensation Plan Committee, or its designee.

 

“Company” means DigitalGlobe, Inc. and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of DigitalGlobe, Inc. with any other corporation, limited liability company,
joint venture, partnership or other entity or entities.

 

“Company Contribution” means the contribution credits described in Section 4.1.

 

“Deferral Election” means the Participant’s election on a form approved by the
Committee to defer a portion of his Base Salary, Incentive Compensation and/or
Director Fees in accordance with the provisions of Article III and Article IV.

 

“Director” means any individual who is a member of the Board and who is not an
employee of the Company or its Affiliated Group.

 

“Director Fees” means the annual retainer for Board and committee service,
special assignment fees, meeting fees, committee chair or presiding director
fees, and other amounts payable in either cash or vested shares to a Participant
for service to the Company as a Director.

 

“Eligible Employee” has the meaning given to such term in Section 2.1.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Incentive Compensation” means cash payable pursuant to a bonus, an incentive
compensation or retention plan, including but not limited to an annual or
long-term incentive compensation plan, or equity awards granted under an equity
compensation plan, in each case whether such plan is now in effect or hereafter
established by the Affiliated Group, which the Committee may designate from time
to time; provided that Incentive Compensation shall not include any stock
option.

 

“Newly Eligible Participant” means any Eligible Employee or Director who (i) as
of his Commencement Date, is not eligible to participate in an “aggregated
plan”, and (ii) if he previously participated in the Plan or an “aggregated
plan”, has either (A) received payments of all amounts previously deferred under
the Plan and any “aggregated plan” as of the Commencement Date, and on or before
the last payment was not eligible to continue

 

2

--------------------------------------------------------------------------------


 

participation in the Plan or any “aggregated plan” for periods after the last
payment, or (B) regardless of whether he has received full payment of all
amounts deferred under the Plan or an “aggregated plan”, ceased to be eligible
to participate in the Plan and any “aggregated plan” (other than the accrual of
earnings) for a period of at least 24 consecutive months prior to his new
Commencement Date.  For purposes of this definition, an “aggregated plan” is any
plan that is required to be aggregated with the Plan under Section 409A of the
Code.

 

“Participant” means any Eligible Employee or Director who (i) at any time
elected to defer the receipt of Base Salary, Incentive Compensation and/or
Director Fees in accordance with the Plan or received a credit to his Company
Contribution Sub-Account pursuant to Section 4.1 hereof, and (ii) in conjunction
with his Beneficiary, has not received a complete payment of the vested amount
credited to his Account.

 

“Payment Election” means the Participant’s election on a form approved by the
Committee that sets forth the form of payment of the Participant’s applicable
Sub-Accounts as provided in Section 3.4.

 

“Performance-Based Compensation” means that portion of a Participant’s Incentive
Compensation the amount of which, or the entitlement to which, is contingent on
the satisfaction of pre-established organizational or individual performance
criteria relating to a Performance Period of at least twelve (12) consecutive
months, and which satisfies the requirements for “performance-based
compensation” under Section 409A of the Code, including the requirement that the
performance criteria be established in writing by not later than (i) ninety (90)
days after the commencement of the period of service to which the criteria
relates and (ii) the date the outcome ceases to be substantially uncertain. 
Where a portion of an amount of Incentive Compensation would qualify as
Performance-Based Compensation if the portion were the sole amount available
under a designated incentive plan, that portion of the award will not fail to
qualify as Performance-Based Compensation if that portion is designated
separately by the Committee on the Deferral Election or is otherwise separately
identifiable under the terms of the designated incentive plan, and the amount of
each portion is determined independently of the other.

 

“Performance Period” means, with respect to Incentive Compensation, the period
of time during which such Incentive Compensation is earned.

 

“Plan” means this deferred compensation plan, which shall be known as the
DigitalGlobe Deferred Compensation Plan.

 

“Separation from Service” means a termination of employment or service with the
Affiliated Group in such a manner as to constitute a “separation from service”
as defined under Section 409A of the Code.  For this purpose, the employment
relationship is treated as continuing intact while a Participant is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the individual
retains a right to reemployment with the Affiliated Group under an applicable
statute or by contract.  For purposes of this definition, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Affiliated Group.  If the period of leave exceeds six (6) months and the

 

3

--------------------------------------------------------------------------------


 

Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.  Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, a 29-month period of absence may be substituted for such six-month
period.  Upon a sale or other disposition of the assets of the Company or any
member of the Affiliated Group to an unrelated purchaser, the Committee reserves
the right, to the extent permitted by Section 409A of the Code, to determine
whether Participants providing services to the purchaser after and in connection
with the purchase transaction have experienced a Separation from Service.

 

“Sub-Account” means each bookkeeping Retirement Sub-Account, Scheduled Payment
Sub-Account and/or Company Contribution Sub-Account maintained by the Committee
on behalf of each Participant pursuant to the Plan.

 

“Subsequent Payment Election” has the meaning given to such term in
Section 6.1(c).

 

“Unforeseeable Emergency” means an “unforeseeable emergency” as defined under 
Section 409A of the Code.

 

ARTICLE II
ELIGIBILITY; SUB-ACCOUNTS

 

2.1.                            Selection by Committee.  Participation in the
Plan is limited to (a) those employees of the Affiliated Group who are
(i) expressly selected by the Committee, in its sole discretion, to participate
in the Plan, and (ii) a member of a “select group of management or highly
compensated employees,” within the meaning of Sections 201, 301 and 401 of ERISA
(the “Eligible Employees”), and (b) Directors.  In lieu of expressly selecting
Eligible Employees for Plan participation, the Committee or its designee may
establish eligibility criteria (consistent with the requirements of clause
(ii) of this Section) providing for participation of all Eligible Employees who
satisfy such criteria.  The Committee or its designee may at any time, in its
sole discretion, change the eligibility criteria for Eligible Employees, or
determine that one or more Participants will cease to be an Eligible Employee;
provided that such a determination shall not affect deferrals pursuant to any
deferral election theretofore made under the Plan and as to which the deadline
to make or change such election has passed.

 

2.2.                            Enrollment Requirements.  As a condition to
participation, each selected Eligible Employee and each Director shall complete
a Deferral Election, Payment Election and Beneficiary Designation Form no later
than the date or dates specified by the Committee in accordance with Article III
hereof.  In addition, the Committee may establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary or
appropriate.

 

4

--------------------------------------------------------------------------------


 

2.3.                            Commencement Date.

 

(a)                                 Each Eligible Employee and each Director
shall commence participation on the date designated by the Committee (the
“Commencement Date”).  With respect to each individual who is a Director as of
the Effective Date of this Plan, his/her Commencement Date shall be October 1,
2013.  With respect to each individual who is an Eligible Employee as of the
Effective Date of this Plan, his/her Commencement Date shall be January 1, 2014.

 

(b)                                 If an Eligible Employee or Director has not
satisfied the applicable enrollment requirements of Section 2.2 within thirty
(30) days of his Commencement Date (or such earlier date as specified by the
Committee), such individual’s Commencement Date shall instead be the first day
of the calendar year next following the date that he or she satisfies such
enrollment requirements.  An Eligible Employee and Director shall have no right
to defer Base Salary, Director Fees, Incentive Compensation or Company
Contributions under the Plan with respect to periods of service prior to his
Commencement Date (and any such deferral election shall not apply to any
compensation for services performed prior to the date such election is filed
with the Company as provided in Article III).

 

2.4.                            Sub-Accounts.

 

(a)                                 Establishment.  The Committee shall
establish and maintain separate Retirement Sub-Accounts, and, if applicable, one
or more Scheduled Payment Sub-Accounts for each Participant.  The Committee, in
its sole discretion, shall specify the maximum number of permitted Scheduled
Payment Sub-Accounts for each Participant.   Amounts credited to a Retirement
Sub-Account and any Scheduled Payment Sub-Account(s) shall commence to be paid
as provided in Section 3.4 and Article VI below.

 

(b)                                 Adjustments.

 

(i)                                     A Participant’s Retirement Sub-Account
and Schedule Payment Sub-Account shall be credited with deferrals of Base
Salary, Incentive Compensation or Director Fees, if any, in accordance with
Article III hereof.  Base Salary, Incentive Compensation or Director Fees that a
Participant elects to defer shall be treated as if it were set aside in the
Retirement Sub-Account or, if applicable, one or more Scheduled Payment
Sub-Accounts on the date the Base Salary, Incentive Compensation or Director
Fees would otherwise have been paid to the Participant; except that any part of
any equity award or grant deferred by a Participant under the Plan shall be
credited to the Account of the Participant as of the date on which such part of
the award or grant would otherwise (but for the deferral election) have been
paid to the Participant.

 

(ii)                                  A Participant’s Retirement Sub-Account and
Scheduled Payment Sub-Account(s) shall be credited with Company Contributions,
if any, in accordance with Article IV hereof and shall be subject to the payment
provisions of the Plan applicable to such Sub-Account.

 

(iii)                               A Participant’s Sub-Accounts shall be
credited with gains, losses and earnings as provided in Article V hereof and
shall be debited for any payments made to the Participant as provided in
Article VI hereof.

 

5

--------------------------------------------------------------------------------


 

2.5.                            Termination.

 

(a)                                 Deferrals.  An individual’s right to defer
Base Salary, Incentive Compensation or Director Fees shall cease with respect to
the calendar year (or the Performance Period, as the case may be) following the
calendar year (or the Performance Period, as the case may be) in which he ceases
to be an Eligible Employee or Director, although such individual shall continue
to be subject to all of the terms and conditions of the Plan for as long as he
remains a Participant.

 

(b)                                 Company Contributions.  An individual’s
right to receive credits of Company Contributions shall cease on the date
determined by the Committee in its sole discretion.

 

2.6.                                  Share and Equity Award Deferrals. 
Notwithstanding any provision to the contrary, deferrals of equity awards and
Director Fees otherwise payable in the form of shares shall be credited to
Participants’ Accounts under the Plan in form of stock units and will be paid in
shares of the Company’s common stock pursuant to the terms of the award
agreement that evidences such equity award or (in the absence of such an award
agreement) the plan or program under which such shares are awarded, as
applicable.  Such units will be credited with dividend equivalents if provided
in, in accordance with, and subject to the terms and conditions of, the
applicable award agreement or (in the absence of such an award agreement) the
plan or program under which such shares are awarded, as applicable, and shall
not be subject to Participant investment direction elections under Article V.

 

ARTICLE III

DEFERRAL ELECTIONS

 

3.1                               New Participants.

 

(a)                                 Application.  This Section 3.1 applies to
each Eligible Employee or Director who is a Newly Eligible Participant in the
portion of the Plan relating to the right to defer Base Salary, Incentive
Compensation or Director Fees and whose Commencement Date occurs after the first
day of a calendar year but prior to December 1 of such calendar year (or such
earlier or later date as specified by the Committee from time to time).

 

(b)                                 Deferral Election.  An Eligible Employee
described in Section 3.1(a) may elect to defer his Base Salary earned during
such calendar year or his Incentive Compensation earned during a Performance
Period that commences in such calendar year, and a Director described in
Section 3.1(a) may elect to defer his Director Fees earned during such calendar
year, as the case may be, by filing a Deferral Election with the Committee in
accordance with the following rules:

 

(i)                                     Timing; Irrevocability.  The Deferral
Election must be filed with the Committee by the thirtieth (30th) day following
the Participant’s Commencement Date (and shall be irrevocable on the later of
the Commencement Date or the date the election is filed with the Committee or on
such other date as specified by the Committee on the Deferral Election).

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Base Salary.  The Deferral Election shall
only apply to Base Salary earned during such calendar year beginning with the
first payroll period that begins immediately after the date that the Deferral
Election becomes irrevocable in accordance with Section 3.1(b)(i) hereof.

 

(iii)                               Incentive Compensation.  Where a Deferral
Election is made in the first year of eligibility but after the commencement of
a Performance Period, then, except as otherwise provided in Section 3.2 below,
the Deferral Election shall only apply to that portion of Incentive Compensation
earned for such Performance Period equal to the total amount of the Incentive
Compensation earned during such Performance Period multiplied by a fraction, the
numerator of which is the number of days beginning on the day immediately after
the date that the Deferral Election becomes irrevocable in accordance with
Section 3.1(b)(i) and ending on the last day of the Performance Period, and the
denominator of which is the total number of days in the Performance Period.

 

(iv)                              Director Fees. The Deferral Election shall
only apply to Director Fees earned after the date that the Deferral Election
becomes irrevocable in accordance with Section 3.1(b)(i).  A Deferred Election
may, unless otherwise provided by the Committee, be made separately for Director
Fees to be paid in cash and Director Fees to be paid in Company stock.

 

3.2                               Annual Deferral Elections.  Unless Section 3.1
applies, each Eligible Employee may elect to defer Base Salary for a calendar
year or his Incentive Compensation for a Performance Period, and each Director
may elect to defer Director Fees for a calendar year, as the case may be, by
filing a Deferral Election with the Committee in accordance with the following
rules:

 

(a)                                 Base Salary. The Deferral Election with
respect to Base Salary must be filed with the Committee by, and shall become
irrevocable as of, December 31 (or such earlier date as specified by the
Committee on the Deferral Election) of the calendar year next preceding the
calendar year for which such Base Salary would otherwise be earned.

 

(b)                                 Incentive Compensation.  The Deferral
Election with respect to Incentive Compensation must be filed with the Committee
by, and shall become irrevocable as of, December 31 (or such earlier date as
specified by the Committee on the Deferral Election) of the calendar year next
preceding the first day of the Performance Period for which such Incentive
Compensation would otherwise be earned; provided, however, that if the Incentive
Compensation is “fiscal year compensation” as defined under Section 409A of the
Code, such Deferral Election must be filed with the Committee by, and shall
become irrevocable as of, the close of the Company’s fiscal year (or such
earlier date as specified by the Committee on the Deferral Election) next
preceding the first day of the Performance Period for which such Inventive
Compensation would otherwise be earned.

 

(c)                                  Performance-Based Compensation.

 

(i)                                     Notwithstanding anything contained in
this 3.2 to the contrary, and only to the extent permitted by the Committee in
its sole discretion, the Deferral Election with

 

7

--------------------------------------------------------------------------------


 

respect to Incentive Compensation that constitutes Performance-Based
Compensation may be filed with the Committee at any time prior to, and shall
become irrevocable as of, the date that is 6 months before the end of the
applicable Performance Period (or such earlier date as specified by the
Committee on the Deferral Election), provided that in no event may such Deferral
Election be made after such Incentive Compensation has become “readily
ascertainable” within the meaning of Section 409A of the Code.

 

(ii)                                  In order to make a Deferral Election under
this Section 3.2(c), the Participant must perform services continuously from the
later of the beginning of the Performance Period or the date the performance
criteria are established through the date a Deferral Election becomes
irrevocable under this Section 3.2(c).

 

(iii)                               A Deferral Election made under this
Section 3.2(c) shall not apply to any portion of the Performance-Based
Compensation that is actually earned by a Participant regardless of satisfaction
of the performance criteria.

 

(iv)                              To the extent permitted by the Committee, an
Eligible Employee described in Section 3.1(a) hereof shall be permitted to make
a Deferral Election with respect to Performance-Based Compensation in accordance
with this Section 3.2(c) provided that the Eligible Employee satisfies all of
the other requirements of this Section.

 

(d)                                 Director Fees.    The Deferral Election with
respect to Director Fees must be filed with the Committee by, and shall become
irrevocable as of, December 31 (or such earlier date as specified by the
Committee on the Deferral Election) of the calendar year next preceding the
calendar year for which such Director Fees would otherwise be earned.  A
Deferred Election may, unless otherwise provided by the Committee, be made
separately for Director Fees to be paid in cash and Director Fees to be paid in
Company stock.

 

(e)                                  Compensation Subject to Vesting.   With
respect to Incentive Compensation that is subject to a forfeiture condition
requiring the Participant’s continued services for a period of at least twelve
(12) months from the date that the Participant obtains a “legally binding right”
to such compensation (within the meaning of Section 409A of the Code), the
Deferral Election must be filed with the Committee by, and shall become
irrevocable as of, the thirtieth (30th) day following the date that the
Participant obtains the legally binding right to such compensation, provided
that the election is made at least twelve (12) months in advance of the earliest
date at which the forfeiture condition could lapse.   For this purpose, a
condition will not be treated as failing to require the Participant to continue
to provide services for a period of at least 12 months merely because the
condition immediately lapses upon the death or disability (as defined in
Section 409A) of the Participant, or upon a Change in Control, provided that if
death, disability, or Change in Control occurs and the condition lapses before
the end of such 12-month period, the Deferral Election made under this
Section 3.2(e) shall not apply to such compensation.  To the extent permitted by
the Committee, an Eligible Employee described in Section 3.1(a) hereof shall be
permitted to make a Deferral Election in accordance with this Section 3.2(e).

 

3.3                               Amount Deferred.  A Participant shall
designate on the Deferral Election the portion of his Base Salary, Incentive
Compensation or, if applicable, Director Fees that is to be

 

8

--------------------------------------------------------------------------------


 

deferred in accordance with this Article III.  Unless otherwise determined by
the Committee prior to the applicable deferral deadline, a Participant may defer
(in 1% increments) up to 90% of his Base Salary for any calendar year, up to
100% of his Director Fees for any calendar year, and up to 100% of his Incentive
Compensation for any Performance Period.

 

3.4                               Elections as to Time and Form of Payment.

 

(a)                                 Time of Payment.

 

(i)                                     Allocation to Sub-Accounts.  Each
Eligible Employee’s Deferral Election shall contain the Participant’s allocation
of deferrals of Base Salary and Incentive Compensation among a Retirement
Sub-Account and/or one or more Scheduled Payment Sub-Accounts and, with respect
to any amounts allocated to a Scheduled Payment Sub-Account, such election shall
further specify the year in which payment will commence to be paid from such
Sub-Account(s), which year must be at least two years after the year to which
such Deferral Election is applicable.

 

Each Director’s Deferral Election shall contain the Director’s allocation of
deferrals of Director Fees among one or more Scheduled Payment Sub-Accounts and
shall specify the year in which payment will commence to be paid from such
Sub-Account(s), which year must be at least two years after the year to which
such Deferral Election is applicable.  For purposes of clarity, a Director may
not allocate deferrals of Director Fees to a Retirement Sub-Account.

 

(ii)                                  Default.  To the extent that a Participant
does not designate the Sub-Account to which deferrals of Base Salary, Incentive
Compensation or Director Fees shall be credited on a Deferral Election as
provided in this Section 3.4(a) (or such designation does not comply with the
terms of the Plan), such deferrals shall be credited to the Participant’s
Retirement Sub-Account.  Any attempt to allocate deferrals of Base Salary or
Incentive Compensation to a Scheduled Payment Sub-Account(s) with a payment date
that is less than two years after the year in which the Deferral Election
becomes irrevocable shall be void, and such amounts shall instead be credited to
the Participant’s Retirement Sub-Account.

 

(b)                                 Form of Payment.  The Deferral Election of
Base Salary, Incentive Compensation and/or Director Fees shall also contain the
Participant’s elections regarding form of payment of the amounts credited to his
Retirement Sub-Account and Scheduled Payment Sub-Account(s) for the year as
follows:

 

(i)                                     Retirement Sub-Account.  A Participant
may elect on a Deferral Election that allocates Base Salary, Incentive
Compensation and/or Director Fees to a Retirement Sub-Account to receive such
Retirement Sub-Account in a single lump-sum or in a number of substantially
equal annual installments over a specified period not exceeding ten years.  The
form of payment designated on that Deferral Election will apply to all amounts
credited to the Retirement Sub-Account under the Plan for the year in which the
Deferral Election is applicable.  A Participant may change the form of payment
for each separate Retirement Sub-Account in accordance with Section 6.1(c).

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Scheduled Payment Sub-Account.  A
Participant may elect on a Deferral Election that allocates Base
Salary, Incentive Compensation or Director Fees to a Scheduled Payment
Sub-Account(s) to receive the Scheduled Payment Sub-Account(s) in a single
lump-sum or in a number of substantially equal annual installments over a
specified period not exceeding ten years.  The form of payment designated on
that Deferral Election will apply to all amounts credited to that Scheduled
Payment Sub-Account(s) under the Plan for the year in which the Deferral
Election is applicable.  A Participant may change the form of payment for each
separate Scheduled Payment Sub-Account(s) in accordance with Section 6.1(c).

 

(c)                                  Default.  To the extent that a Participant
does not designate the form of payment on a Deferral Election as provided in
this Section 3.4(b) (or such designation does not comply with the terms of the
Plan) for a Sub-Account, that Sub-Account shall be paid in a single lump-sum.

 

3.5                               Duration and Cancellation of Deferral
Elections.

 

(a)                                 Duration.  Once irrevocable, a Deferral
Election shall only be effective for the calendar year or Performance Period
with respect to which such election was timely filed with the Committee. 
Notwithstanding the preceding sentence, the Committee may provide, in its sole
discretion, that any Deferral Elections shall apply from calendar year to
calendar year, or Performance Period to Performance Period, until the
Participant’s participation in the Plan terminates or the Participant files a
new Deferral Election in accordance with the terms of Section 3.2.  Such
“evergreen” Deferral Elections will become effective with respect to an item of
Base Salary, Incentive Compensation or Director Fees for a particular year (or
Performance Period) on the date such election becomes irrevocable under
Section 3.2 for that year (or period).  Except as provided in
Section 3.5(b) hereof, a Deferral Election, once irrevocable, cannot be
cancelled or modified during a calendar year or Performance Period.  The
Committee may determine whether the Deferral Elections may apply from
year-to-year until cancelled by the Participant, provided the Committee notifies
the Participant in writing that the Deferral Election shall apply until
cancelled.

 

(b)                                 Cancellation.

 

(i)                                     The Committee may, in its sole
discretion, cancel a Participant’s Deferral Election where such cancellation
occurs by the later of the end of the Participant’s taxable year or the 15th day
of the third month following the date the Participant incurs a “disability.” 
For purposes of this Section 3.5(b)(i), a disability refers to any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months.

 

(ii)                                  The Committee may, in its sole discretion,
cancel a Participant’s Deferral Election due to an Unforeseeable Emergency or a
hardship distribution pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).

 

10

--------------------------------------------------------------------------------


 

(iii)                               If a Participant’s Deferral Election is
cancelled with respect to a particular calendar year or Performance Period in
accordance with this Section 3.5(b), he may make a new Deferral Election for a
subsequent calendar year or Performance Period only in accordance with
Section 3.2.

 

3.6                               Vested Interest in Deferrals.  Each
Participant shall at all times have a fully vested and non-forfeitable interest
in his Account balance attributable to deferrals of Base Salary, Incentive
Compensation and/or Director Fees; provided that deferrals of Incentive
Compensation remain subject to any vesting conditions applicable to the
particular award.

 

ARTICLE IV
COMPANY CONTRIBUTIONS

 

4.1.                            Company Contributions.  At the conclusion of
each calendar year, the Committee may determine, in its sole and complete
discretion, to credit additional amounts to one or more Participants’ Company
Contributions Sub-Accounts under this Plan.  Any amounts credited under this
Section 4.1 need not be made to all Participants’ Accounts, and such additional
amounts as are credited, if any, need not be credited in equal amounts or
percentages.  The Committee shall have sole and complete discretion in
determining the basis for the crediting of additional amounts under this
Section 4.1, including, without limitation, the authority to award such amounts
on an individual or group basis, as a matching contribution with respect to all
or a portion of a Participant’s deferrals under the Plan, or otherwise.  Any
amount credited pursuant to this Section 4.1 with respect to a particular year
shall be credited to the Participant’s Company Contributions Sub-Account(s) as
soon as administratively practicable following such year.  Nothing contained in
this Section 4.1 shall be deemed to impose or constitute any obligation on the
Committee, the Company or any of its subsidiaries to make any credit hereunder.

 

4.2.                            Payment Elections.  A Participant’s elections
regarding allocation to the Retirement Sub-Account and/or one or more Scheduled
Payment Sub-Accounts and the form of payment applicable to such Sub-Account made
on the Deferral Election filed by a Participant with respect to a calendar year
in accordance with the provisions of Article III, shall apply with respect to
Company Contributions for such calendar year.

 

4.3.                            Vesting.  Each Participant shall at all times
have a fully vested and non-forfeitable interest in his Company Matching
Contributions Sub-Account(s); provided that the Committee may establish vesting
conditions with respect to any particular credit to be made to a Participant’s
Company Contributions Sub-Account(s).  Except as otherwise determined by the
Company at the time a Nonelective Contribution is made to the Plan on behalf of
a Participant, Company Nonelective Contributions shall be fully vested and
non-forfeitable.

 

ARTICLE V
CREDITING OF GAINS, LOSSES AND EARNINGS TO ACCOUNTS

 

5.1.                                  Crediting of Gains, Losses and Earnings. 
To the extent provided by the Committee, each Participant’s Account (other than
the portion of such Account attributable to deferrals of equity awards) will be
credited with gains, losses and earnings based on investment directions made by
the Participant in accordance with investment deferral crediting options and

 

11

--------------------------------------------------------------------------------


 

procedures established from time to time by the Committee.  The Committee
specifically retains the right in its sole discretion to change the investment
deferral crediting options and procedures from time to time.  Notwithstanding
the foregoing, any amounts credited to a Participant’s Account attributable to
equity awards or grants deferred by a Participant under the Plan shall be
subject to Section 2.6.

 

5.2.                            Limitation of Rights with Respect to
Investments.  By electing to defer any amount under the Plan (or by receiving or
accepting any benefit under the Plan), each Participant acknowledges and agrees
that the Affiliated Group is not and shall not be required to make any
investment in connection with the Plan, nor is it required to follow the
Participant’s investment directions in any actual investment it may make or
acquire in connection with the Plan or in determining the amount of any actual
or contingent liability or obligation of the Company or any other member of the
Affiliated Group thereunder or relating thereto.  Any amounts credited to a
Participant’s Account with respect to which a Participant does not provide
investment direction shall be credited with gains, losses and earnings as if
such amounts were invested in an investment option to be selected by the
Committee in its sole discretion (which, in the absence of a selection by the
Committee, shall be the money market fund investment option or the investment
option that most closely resembles a money market fund).

 

ARTICLE VI
PAYMENTS

 

6.1.                            Date of Payment of Sub-Accounts.  Except as
otherwise provided in this Article VI, a Participant’s Sub-Accounts shall
commence to be paid as follows:

 

(a)                                 Retirement Sub-Account.  The vested amounts
credited to a Participant’s Retirement Sub-Account (including any Company
Contribution Sub-Account related thereto) shall commence to be paid in the first
day of the calendar month that is six months after the month following the
Participant’s Separation from Service.  The amounts credited to the Retirement
Sub-Account shall be paid in the form of payment selected by the Participant in
accordance with Section 3.4(b); provided however that if the Participant’s
Separation from Service occurs prior to the date he has both attained age 60 and
completed 5 full years of service with the Affiliated Group, the Participant’s
Retirement Sub-Account shall be paid in the form of a single lump sum.

 

(b)                                 Scheduled Payment Sub-Account.

 

(i)                                     The vested amounts credited to a
Participant’s Scheduled Payment Sub-Account(s) (including any Company
Contributions Sub-Account(s) related thereto) shall commence to be paid in
January of the year specified by the Participant for such Sub-Account in
accordance with Section 3.4(a)(i).  Each Scheduled Payment Sub-Account(s) shall
be paid in the form of payment selected by the Participant with respect to that
Scheduled Payment Sub-Accounts in accordance with Section 3.4(b)(ii).

 

(ii)                                  If a Participant’s Separation from Service
occurs after payment of his Scheduled Payment Sub-Account(s) has commenced, the
remaining balance of his Scheduled Payment Sub-Account will continue to be paid
to him in accordance with the payment schedule

 

12

--------------------------------------------------------------------------------


 

that has already commenced.  Except in the case of a Participant who is a
Director, if a Participant’s Separation from Service occurs prior to the
commencement of one or more Scheduled Payment Sub-Accounts, then amounts
credited to such Scheduled Payment Sub-Accounts shall immediately be transferred
to the Participant’s Retirement Sub-Account and payment of the transferred
amounts shall thereafter be governed by the terms and conditions applicable to
the Retirement Sub-Account.

 

(c)                                  Subsequent Payment Elections.  A
Participant may elect on a form provided by the Committee to change the time and
or form of payment with respect to one or more of his Sub-Accounts (a
“Subsequent Payment Election”).  The Subsequent Payment Election shall become
irrevocable upon acceptance by the Committee and shall be made in accordance
with the following rules:

 

(i)                                     In General.  The Subsequent Payment
Election may not take effect until at least twelve (12) months after the date on
which it is accepted by the Committee. The Subsequent Payment Election most
recently accepted by the Committee with respect to a Sub-Account and that
satisfies the requirements of this Section 6.1(c) shall govern the payout of
that Sub-Account notwithstanding anything contained in Section 6.1(a) or (b) to
the contrary.

 

(ii)                                  Retirement Sub-Account.  A Participant may
make a one-time election to change the form of payment of each Retirement
Sub-Account to a form otherwise permitted under the Plan.  Except in the event
of the death or Unforeseeable Emergency of the Participant, the payment of such
Sub-Account may be made (or may commence) no earlier than the fifth (5th)
anniversary of the first day of the calendar year that the Sub-Account would
otherwise have been paid under the Plan if such Subsequent Payment Election had
not been made (or, in the case of installment payments, which are treated as a
single payment for purposes of this Section 6.1, the new payment date (or
payment commencement date) may be no earlier than the fifth (5th) anniversary of
the first day of the calendar year that the first installment payment would have
been paid if such Subsequent Payment Election had not been made).

 

(iii)                               Scheduled Payment Sub-Account.  A
Participant may make one or more elections to delay the payment date or change
the form of payment of one or more Scheduled Payment Sub-Account(s) to a payment
date or form permitted for Scheduled Payment Sub-Accounts under the Plan.  Such
Subsequent Payment Election must be filed with the Committee at least twelve
(12) months prior to the first day of the calendar year that the Sub-Account
would otherwise have been paid under the Plan (or, in the case of installment
payments, at least twelve (12) months from the first day of the calendar year
that the first installment payment was scheduled to be made).  On such
Subsequent Payment Election, the Participant must delay the payment date for a
period of at least five (5) years after the first day of the calendar year that
the Sub-Account would otherwise have been paid under the Plan (or, in the case
of installment payments, at least five (5) years from the first day of the
calendar year that the first installment payment was scheduled to be made).

 

(iv)                              Acceleration Prohibited.  The Committee shall
disregard any Subsequent Payment Election by a Participant to the extent such
election would result in an acceleration of the time or schedule of any payment
or amount scheduled to be paid under the Plan within the meaning of Section 409A
of the Code.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Calculation of Installment Payments.  In the
event that a Sub-Account is paid in installments: (i) the first installment
shall commence on the date specified in Section 6.1 (subject to Section 6.2),
and each subsequent installment shall be paid each anniversary of the date
specified in Section 6.1 until the Sub-Account has been fully paid; (ii) the
amount of each installment shall equal the quotient obtained by dividing the
current value of the Participant’s vested Sub-Account balance by the number of
installment payments remaining to be paid at the time of the calculation; and
(iii) the amount of such Sub-Account remaining unpaid shall continue to be
credited with gains, losses and earnings as provided in Article V.  By way of
example, if the Participant elects to receive payments of a Sub-Account in equal
annual installments over a period of ten (10) years, the first payment shall
equal 1/10 of the vested Sub-Account balance, calculated as described in this
Section 6.1(d).  The following year, the payment shall be 1/9 of the vested
Sub-Account balance, calculated as described in this Section 6.1(d).

 

6.2.                            Mandatory Six-Month Delay.  Except as otherwise
provided under the Plan and permitted by Section 409A of the Code, in no event
may payments from a Participant’s Retirement Sub-Account commence prior to the
earlier of (i) the date which is six (6) months after the Participant’s
Separation from Service for any reason other than death, or (ii) the date of the
Participant’s death.  Any amounts otherwise payable to the Participant during
the six (6) month period following the Participant’s Separation from Service
that are not so paid by reason of this Section 6.2 shall continue to be credited
with earnings, gains and losses as provided in Section 5.1 during such period
and shall be paid as soon as practicable (and in all events within thirty (30)
days) after the date that is six (6) months after the Participant’s Separation
from Service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of the Participant’s death).

 

6.3.                            Death of Participant.

 

(a)                                 Each Participant may file a Beneficiary
Designation Form with the Committee at the time the Participant files an initial
Deferral Election (or such other date as specified by the Committee and the
Beneficiary Designation Form).  A Participant’s Beneficiary Designation Form may
be changed at any time prior to his death by the execution and delivery of a new
Beneficiary Designation Form. The Beneficiary Designation Form on file with the
Committee that bears the latest date at the time of the Participant’s death
shall govern.  If a Participant fails to properly designate a Beneficiary in
accordance with this Section 6.3(a), then his Beneficiary shall be his estate.

 

(b)                                 In the event of the Participant’s death, the
remaining amount of the Participant’s vested Sub-Accounts shall be paid to the
Beneficiary or Beneficiaries designated on a Beneficiary Designation Form, in
accordance with the following rules: (i) if a Participant dies after payment of
a Sub-Account has commenced, the remaining balance of such Sub-Account will
continue to be paid to his Beneficiary or Beneficiaries in a single lump sum
within 90 days of the Participant’s death; and (ii) if a Participant dies before
payments from a Sub-Account have commenced, such Sub-Account will be paid to his
Beneficiary or Beneficiaries in a single lump-sum within 90 days of the
Participant’s death.

 

6.4.                            Withdrawal Due to Unforeseeable Emergency.  A
Participant shall have the right to request, on a form provided by the
Committee, an accelerated payment of all or a portion

 

14

--------------------------------------------------------------------------------


 

of his Account in a lump sum if he experiences an Unforeseeable Emergency.  The
Committee shall have the sole discretion to determine, in accordance with the
standards under Section 409A of the Code, whether to grant such a request and
the amount to be paid pursuant to such request.

 

(a)                                 Determination of Unforeseeable Emergency. 
Whether a Participant is faced with an Unforeseeable Emergency permitting a
payment under this Section 6.4 is to be determined based on the relevant facts
and circumstances of each case, but, in any case, a payment on account of an
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.  Payments because of an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any Federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the payment).

 

Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available if the Plan
provides for cancellation of a Deferral Election upon a payment due to an
Unforeseeable Emergency.  However, the determination of amounts reasonably
necessary to satisfy the emergency need is not required to take into account any
additional compensation that is available from a qualified plan of the Company
as defined in Section 409A of the Code (including any amount available by
obtaining a loan under such plan), or that due to the Unforeseeable Emergency is
available under another nonqualified deferred compensation plan but has not
actually been paid (including a plan that would provide for deferred
compensation except due to the application of the effective date provisions of
Section 409A of the Code).

 

(b)                                 Payment of Account.  Payment shall be made
within thirty (30) days following the determination by the Committee that a
withdrawal will be permitted under this Section 6.4.

 

6.5.                            Discretionary Acceleration of Payments.  To the
extent permitted by Section 409A of the Code, the Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan as
provided in this Section.  The provisions of this Section are intended to comply
with the exception to accelerated payments under Treasury Regulation
Section 1.409A-3(j) and shall be interpreted and administered accordingly.

 

(a)                                 Domestic Relations Orders.  The Committee
may, in its sole discretion, accelerate the time or schedule of a payment under
the Plan to an individual other than the Participant as may be necessary to
fulfill a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code).

 

(b)                                 Conflicts of Interest.  The Committee may,
in its sole discretion, provide for the acceleration of the time or schedule of
a payment under the Plan to the extent necessary for any Federal officer or
employee in the executive branch to comply with an ethics agreement with the
Federal government.  Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent reasonably necessary to avoid the violation of an applicable
Federal, state, local, or foreign ethics law or

 

15

--------------------------------------------------------------------------------


 

conflicts of interest law (including where such payment is reasonably necessary
to permit the Participant to participate in activities in the normal course of
his or her position in which the Participant would otherwise not be able to
participate under an applicable rule).

 

(c)                                  Employment Taxes.  The Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to pay the Federal Insurance Contributions Act (FICA) tax
imposed under Sections 3101, 3121(a), and 3121(v)(2) of the Code, or the
Railroad Retirement Act (RRTA) tax imposed under Sections 3201, 3211,
3231(e)(1), and 3231(e)(8) of the Code, where applicable, on compensation
deferred under the Plan (the FICA or RRTA amount). Additionally, the Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment, to pay the income tax at source on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA or RRTA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Section 3401 of the Code wages and taxes.
However, the total payment under this acceleration provision must not exceed the
aggregate of the FICA or RRTA amount, and the income tax withholding related to
such FICA or RRTA amount.

 

(d)                                 Limited Cash-Outs.  Subject to Section 6.2,
the Committee may, in its sole discretion, require a mandatory lump sum payment
of amounts deferred under the Plan that do not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Code, provided that the payment results
in the termination and liquidation of the entirety of the Participant’s interest
under the Plan, including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Section 409A of the Code.

 

(e)                                  Payment Upon Income Inclusion Under
Section 409A.  Subject to Section 6.2, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan at any time the Plan fails to meet the requirements of
Section 409A of the Code. The payment may not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Section 409A of the Code.

 

(f)                                   Payment of State, Local, or Foreign Taxes.
Subject to Section 6.2, the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to reflect
payment of state, local, or foreign tax obligations arising from participation
in the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the participant (the state, local, or foreign tax
amount). Such payment may not exceed the amount of such taxes due as a result of
participation in the Plan.  The payment may be made in the form of withholding
pursuant to provisions of applicable state, local, or foreign law or by payment
directly to the participant.  Additionally, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to pay the income tax at source on wages imposed under
Section 3401 of the Code as a result of such payment and to pay the additional
income tax at source on wages imposed under Section 3401 of the Code
attributable to such additional wages and taxes. However, the total payment
under this acceleration provision must not exceed the aggregate of the state,
local, and foreign tax amount, and the income tax withholding related to such
state, local, and foreign tax amount.

 

16

--------------------------------------------------------------------------------


 

(g)                                  Certain Offsets.  Subject to Section 6.2,
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan as satisfaction of a debt of the
Participant to the Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code), where such debt is incurred in the ordinary course of the service
relationship between the Company (or any entity which would be considered to be
a single employer with the Company under Section 414(b) or Section 414(c) of the
Code) and the Participant, the entire amount of reduction in any of the taxable
years of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code)
does not exceed $5,000, and the reduction is made at the same time and in the
same amount as the debt otherwise would have been due and collected from the
Participant.

 

(h)                                 Bona Fide Disputes as to a Right to a
Payment.  Subject to Section 6.2, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
where such payments occur as part of a settlement between the Participant and
the Company (or any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code) of an arm’s
length, bona fide dispute as to the Participant’s right to the deferred amount.

 

(i)                                     Plan Terminations and Liquidations. 
Subject to Section 6.2, the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan as provided
in Section 8.2 hereof.

 

(j)                                    Other Events and Conditions.  Subject to
Section 6.2, a payment may be accelerated upon such other events and conditions
as the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

 

Except as otherwise specifically provided in this Plan, including but not
limited to Section 3.5(b), Section 6.1(c), this Section 6.6 and Section 8.2, the
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.

 

6.6.                            Delay of Payments.  To the extent permitted
under Section 409A of the Code, the Committee may, in its sole discretion, delay
payment under any of the following circumstances, provided that the Committee
treats all payments to similarly situated Participants on a reasonably
consistent basis:

 

(a)                                 Federal Securities Laws or Other Applicable
Law.  A payment may be delayed where the Committee reasonably anticipates that
the making of the payment will violate federal securities laws or other
applicable law; provided that the delayed payment is made at the earliest date
at which the Committee reasonably anticipates that the making of the payment
will not cause such violation.  For purposes of the preceding sentence, the
making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Other Events and Conditions.  A payment may
be delayed upon such other events and conditions as the Internal Revenue Service
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

6.7.                            Actual Date of Payment.  To the extent permitted
by Section 409A of the Code, the Company may delay making payment in the event
that it is not administratively possible to make payment on the date (or within
the periods) specified in this Article VI or the making of the payment would
jeopardize the ability of the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) to continue as a going concern, and in such case,
the payment will be treated as made upon the date specified in the Plan if the
payment is made during the first calendar year in which the making of the
payment would not have such negative economic effect.  Notwithstanding the
foregoing, payment must be made no later than the latest possible date permitted
under Section 409A of the Code.

 

6.8.                            Discharge of Obligations.  The payment to a
Participant or his Beneficiary of his Sub-Account in a single lump sum or the
number of installments elected by the Participant pursuant to this Article VI
shall discharge all obligations of the Affiliated Group to such Participant or
Beneficiary under the Plan with respect to that Sub-Account.

 

ARTICLE VII
ADMINISTRATION

 

7.1.                            General.  The Company (or its designee) shall be
responsible for the general administration of the Plan and for carrying out the
provisions hereof.  In general, the Committee shall have the full power,
discretion and authority to carry out the provisions of the Plan; in particular,
the Committee shall have full discretion to (a) interpret all provisions of the
Plan, (b) resolve all questions relating to eligibility for participation in the
Plan and the amount in the Account of any Participant and all questions
pertaining to claims for benefits and procedures for claim review, (c) resolve
all other questions arising under the Plan, including any factual questions and
questions of construction, (d) determine all claims for benefits, and (e) take
such further action as the Company shall deem advisable in the administration of
the Plan.  The actions taken and the decisions made by the Committee (or its
designee) hereunder shall be final, conclusive, and binding on all persons,
including the Company, its shareholders, the other members of the Affiliated
Group, employees, Participants, and their estates and Beneficiaries.

 

7.2.                            Compliance with Section 409A of the Code.

 

(a)                                 It is intended that the Plan comply with the
provisions of Section 409A of the Code, so as to prevent the imputation of any
additional tax, penalty or interest under Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Participants
or Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that effects such intent.

 

(b)                                 Although the Committee shall use its best
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of deferrals under this Plan is not
warranted or guaranteed.  Neither the Company, the other members of the

 

18

--------------------------------------------------------------------------------


 

Affiliated Group, their respective directors, officers, employees and advisors,
the Board, nor the Committee (nor its designee) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan.

 

(c)                                  Any reference in this Plan to Section 409A
of the Code will also include any proposed, temporary or final regulations, or
any other guidance, promulgated with respect to such Section 409A by the U.S.
Department of Treasury or the Internal Revenue Service.  For purposes of the
Plan, the phrase “permitted by Section 409A of the Code,” or words or phrases of
similar import, shall mean that the event or circumstance shall only be
permitted to the extent it would not cause an amount deferred or payable under
the Plan to be includible in the gross income of a Participant or Beneficiary
under Section 409A(a)(1) of the Code.

 

7.3.                            Claims Procedure.  If a Participant or his
Beneficiary, as the case may be, disagrees with a decision made regarding his
Account or payment from his Account, the Participant or his Beneficiary, as the
case may be, should outline his claim in a letter and submit it to the
Committee.  A claim must be signed by the Participant, the Participant’s
Beneficiary, or the Participant’s authorized representative (the “Claimant”). 
In the event that a Claimant’s claim is wholly or in part denied by the
Committee (or its designee), the Committee (or its designee) will provide
written notice of the denial within 90 calendar days (or within 180 days if
special circumstances exist) after it received the claim.  This notice will
state, in a manner designed to be understood by the Claimant, the following:

 

The specific reason or reasons for the denial of the claim;

 

Specific reference to the Plan provision(s) on which the denial is based;

 

A description of any additional material or information that the Claimant may
need to perfect the claim with an explanation as to why such material or
information is necessary;

 

A statement that the Claimant has the right, upon request and free of charge, to
review and obtain copies of records and documents relating to his claim which
are held by the Company (or its designee); and

 

an explanation of the appeal right and procedure described in the next
paragraph, including timelines and a statement of the Claimant’s right to file
suit under ERISA §502(a) if the Claimant’s claim is denied on review.

 

If a Claimant’s claim is denied, wholly or in part, the Claimant has the right
of an appeal to the Committee for review of the denial.  The following
provisions apply to such right of appeal.

 

·                                          The request for review must be filed
with the Committee within 60 calendar days following the Claimant’s receipt of
written notice of denial of the claim.

 

·                                          The request must be in writing from
the Claimant and must state the specific portions of the claim denial that the
Committee is asked to review.

 

·                                          The Claimant has the right, upon
request and free of charge, to review and obtain

 

19

--------------------------------------------------------------------------------


 

copies of records and documents relating to the Claimant’s claim that are held
by the Committee (or its designee).

 

·                                          The Claimant may submit issues,
arguments, and other comments in writing to the Committee with any documentary
evidence in support of his claim.

 

·                                          The Committee’s review will take into
account all information submitted by the Claimant, without regard to whether the
information was submitted or considered in the initial benefit determination.

 

·                                          Written notice of the Committee’s
decision will be given to the Claimant within 60 calendar days of receipt of the
Claimant’s request for review (or within 120 calendar days if special
circumstances exist).  This notice will state specific reasons for the decision,
including specific reference to the Plan provision(s) on which the decision is
based in language designed to be understood by the Claimant.  It will also
include a statement that the Claimant is entitled to receive, free of charge and
upon request, copies of documents and other information relevant to his claim,
and that the Claimant has the right to bring a civil action under ERISA
§502(a) if the Committee’s decision on review is adverse to the Claimant.

 

No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrate appeal process.  Any lawsuit must be filed no later than the
earlier of one year after the Claimant’s claim for benefit was denied or the
date the cause of action first arose.

 

ARTICLE VIII
AMENDMENT AND TERMINATION

 

8.1.                            Amendment.  The Company reserves the right to
amend, terminate or freeze the Plan, in whole or in part, at any time by action
of the Board or the Compensation Committee of the Board.  Moreover, the
Committee may amend the Plan at any time in its sole discretion to the extent it
determines such amendment is advisable to comply with the requirements of
Section 409A of the Code or other applicable law or to implement administrative
or other ministerial changes to the Plan; provided, however, that such
amendments, in the aggregate, may not materially increase the benefit costs of
the Plan to the Company.  In no event shall any such action by the Board or
Committee adversely affect any Participant or Beneficiary who has an Account, or
result in any change in the timing or manner of payment of the amount of any
Account (except as otherwise permitted under the Plan), without the consent of
the Participant or Beneficiary, unless the Board or the Committee, as the case
may be, determines in good faith that such action is necessary to ensure
compliance with Section 409A of the Code.  To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, modify the
rules applicable to Payment Elections and Subsequent Payment Elections to the
extent necessary to satisfy the requirements of the Uniformed Service Employment
and Reemployment Rights Act of 1994, as amended, 38 U.S.C. 4301-4334.

 

8.2.                            Payments Upon Termination of Plan.  In the event
that the Plan is terminated, the amounts allocated to a Participant’s
Sub-Accounts shall be paid to the Participant or his Beneficiary on the dates on
which the Participant or his Beneficiary would otherwise receive

 

20

--------------------------------------------------------------------------------


 

payments hereunder without regard to the termination of the Plan.
 Notwithstanding the preceding sentence, and subject to Section 6.2:

 

(a)                                 Liquidation; Bankruptcy.  The Board shall
have the authority, in its sole discretion, to terminate the Plan and pay each
Participant’s entire Account to the Participant or, if applicable, his
Beneficiary within twelve (12) months of a corporate dissolution taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. 503(b)(1)(A), provided that the amounts are included in the
Participant’s gross income in the latest of the following years (or, if earlier,
the taxable year in which the amount is actually or constructively received): 
(i) the calendar year in which the Plan termination and liquidation occurs;
(ii) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture as defined under Section 409A of the Code; or
(iii) the first calendar year in which the payment is administratively
practicable.

 

(b)                                 Change in Control.  The Board shall have the
authority, in its sole discretion, to terminate the Plan and pay each
Participant’s entire Account to the Participant or, if applicable, his
Beneficiary pursuant to an irrevocable action taken by the Board within the 30
days preceding or the 12 months following a Change in Control, provided that
this paragraph will only apply if all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) immediately after the time of the Change in Control
event with respect to which deferrals of compensation are treated as having been
deferred under a single plan under Section 409A of the Code are terminated and
paid with respect to each Participant that experienced the Change in Control
event, so that under the terms of the termination and payment all such
Participants are required to receive all amounts of compensation deferred under
the terminated agreements, methods, programs, and other arrangements within 12
months of the date the Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.

 

(c)                                  Discretionary Terminations.  The Board
shall have the authority, in its sole discretion, to terminate the Plan and pay
each Participant’s entire Account to the Participant or, if applicable, his
Beneficiary, provided that: (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company (or any entity
which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code); (ii) the Company (or any entity
which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) that would be
aggregated with any terminated and liquidated agreements, methods, programs, and
other arrangements under Section 409A of the Code if the same Participant had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements that are terminated and liquidated; (iii) no payments in
liquidation of the Plan are made within 12 months of the date the Board takes
all necessary action to irrevocably terminate and liquidate the Plan other than
payments that would be payable under the terms of the Plan if the action to
terminate and liquidate the Plan had not occurred; (iv)

 

21

--------------------------------------------------------------------------------


 

all payments are made within 24 months of the date the Board takes all necessary
action to irrevocably terminate and liquidate the Plan; and (v) the Company (or
any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section 414(c) of the Code) does not adopt a new plan
that would be aggregated with any terminated and liquidated plan under
Section 409A of the Code if the same Participant participated in both plans, at
any time within three years following the date the Board takes all necessary
action to irrevocably terminate and liquidate the Plan.

 

(d)                                 Other Events.  The Board shall have the
authority, in its sole discretion, to terminate the Plan and pay each
Participant’s entire Account to the Participant or, if applicable, his
Beneficiary upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

 

ARTICLE IX
MISCELLANEOUS

 

9.1.                            Non-alienation of Deferred Compensation.  Except
as permitted by the Plan, no right or interest under the Plan of any Participant
or Beneficiary shall, without the written consent of the Company, be
(i) assignable or transferable in any manner, (ii) subject to alienation,
anticipation, sale, pledge, encumbrance, attachment, garnishment or other legal
process or (iii) in any manner liable for or subject to the debts or liabilities
of the Participant or Beneficiary.  Notwithstanding the foregoing, to the extent
permitted by Section 409A of the Code and subject to Section 6.5(a) hereof, the
Committee shall honor a judgment, order or decree from a state domestic
relations court which requires the payment of part or all of a Participant’s or
Beneficiary’s interest under this Plan to an “alternate payee” as defined in
Section 414(p) of the Code.

 

9.2.                            Participation by Employees of Affiliated Group
Members.  Any member of the Affiliated Group may, by action of its board of
directors or equivalent governing body and with the consent of the Company’s
Board of Directors, adopt the Plan; provided that the Company’s Board of
Directors may waive the requirement that such board of directors or equivalent
governing body effect such adoption.  By its adoption of or participation in the
Plan, the adopting member of the Affiliated Group shall be deemed to appoint the
Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation to
the Committee of all the power and authority conferred upon it by the Plan. The
authority of the Company to act as such agent shall continue until the Plan is
terminated as to the participating affiliate.  An Eligible Employee who is
employed by a member of the Affiliated Group and who elects to participate in
the Plan shall participate on the same basis as an Eligible Employee of the
Company.

 

9.3.                            Interest of Participant.

 

(a)                                 The obligation of the Company and any other
participating member of the Affiliated Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating members of the Affiliated Group)
to make payments from their general assets and no Participant or Beneficiary
shall have any interest in, or a lien or prior claim upon, any property of the
Affiliated

 

22

--------------------------------------------------------------------------------


 

Group.  Nothing in the Plan shall be construed as guaranteeing future employment
to Eligible Employees.  It is the intention of the Affiliated Group that the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA.  The
Company may create a trust to hold funds to be used in payment of its and the
Affiliated Group’s obligations under the Plan, and may fund such trust;
provided, however, that any funds contained therein shall remain liable for the
claims of the general creditors of the Company and the other participating
members of the Affiliated Group.

 

(b)                                 In the event that, in the sole discretion of
the Committee, the Company and/or the other members of the Affiliated Group
purchases an insurance policy or policies insuring the life of any Participant
(or any other property) to allow the Company and/or the other members of the
Affiliated Group to recover the cost of providing the benefits, in whole or in
part, hereunder, neither the Participants nor their Beneficiaries or other
distributees shall have nor acquire any rights whatsoever therein or in the
proceeds therefrom.  The Company and/or the other members of the Affiliated
Group shall be the sole owner and beneficiary of any such policy or policies
and, as such, shall possess and may exercise all incidents of ownership
therein.  A Participant’s participation in the underwriting or other steps
necessary to acquire such policy or policies may be required by the Company and,
if required, shall not be a suggestion of any beneficial interest in such policy
or policies to such Participant or any other person.

 

9.4.                            Claims of Other Persons.  The provisions of the
Plan shall in no event be construed as giving any other person, firm or
corporation any legal or equitable right as against the Affiliated Group or the
officers, employees or directors of the Affiliated Group, except any such rights
as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.

 

9.5.                            Severability.  The invalidity and
unenforceability of any particular provision of the Plan shall not affect any
other provision hereof, and the Plan shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

9.6.                            Governing Law.  Except to the extent preempted
by federal law, the provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Delaware.

 

9.7.                            Relationship to Other Plans.  The Plan is
intended to serve the purposes of and to be consistent with any incentive
compensation plan approved by the Committee for purposes of the Plan.

 

9.8.                            Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume this Plan.  This Plan shall be binding
upon and inure to the benefit of the Company and any successor of or to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business and/or assets of the Company
whether by sale, merger, consolidation, reorganization or otherwise (and such
successor shall thereafter be deemed the “Company” for the purposes of this
Plan), and the heirs, beneficiaries, executors and administrators of each
Participant.

 

23

--------------------------------------------------------------------------------


 

9.9.                            Withholding of Taxes.  Subject to Section 6.5,
to the extent required by the law in effect at the time payments are made, the
Affiliated Group may withhold or cause to be withheld from any amounts deferred
or payable under the Plan all Federal, state, local and other taxes as shall be
legally required.  The Affiliated Group shall have the right in its sole
discretion to (i) require a Participant to pay or provide for payment of the
amount of any taxes that the Affiliated Group may be required to withhold with
respect to amounts that the Company credits to a Participant’s Account or
(ii) deduct from any amount of salary, bonus, incentive compensation or other
payment otherwise payable in cash to the Participant the amount of any taxes
that the Company may be required to withhold with respect to amounts that the
Company credits to a Participant’s Account.

 

9.10.                     Electronic or Other Media.  Notwithstanding any other
provision of the Plan to the contrary, including any provision that requires the
use of a written instrument, the Committee may establish procedures for the use
of electronic or other media in communications and transactions between the Plan
or the Committee and Participants and Beneficiaries.  Electronic or other media
may include, but are not limited to, e-mail, the Internet, intranet systems and
automated telephonic response systems.

 

9.11.                     Headings; Interpretation.  Headings in this Plan are
inserted for convenience of reference only and are not to be considered in the
construction of the provisions hereof.  Unless the context clearly requires
otherwise, the masculine pronoun wherever used herein shall be construed to
include the feminine pronoun.

 

9.12.                     Participants Deemed to Accept Plan.  By accepting any
benefit under the Plan, each Participant and each person claiming under or
through any such Participant shall be conclusively deemed to have indicated his
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Board, the Committee or
the Company or the other members of the Affiliated Group, in any case in
accordance with the terms and conditions of the Plan.

 

IN WITNESS WHEREOF, DigitalGlobe, Inc. has caused this instrument to be executed
by its duly authorized officer on this 30th day of September, 2013.

 

 

 

 

 

By:

/s/ Daniel L. Jablonsky

 

 

 

 

 

 

 

Title:

SVP, General Counsel

 

24

--------------------------------------------------------------------------------